Title: Thomas Jefferson to Albert Gallatin, 23 June 1817
From: Jefferson, Thomas
To: Gallatin, Albert


          
            Dear Sir
            Monticello
June 23. 17.
          
          In a letter of the 6th inst. I took the liberty of troubling you with a part of my annual correspondence at Paris. the remainder, not then ready, I now take the liberty of putting under your cover as a supplement to the trouble then giving given. not knowing where Baron Humboldt is I must ask the favor of you to add the necessary address. nothing new having occurred since my last, I can only repeat the assurances of my affectionate esteem and respect.
          Th: Jefferson
        